DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 & 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsu (US 2010/0321059 A1) in view of Debnath et al. (US 2011/0001518 A1), hereinafter Debnath.
	Regarding claim 1, Nakatsu discloses, in Figure 4, a device for buffering a reference signal comprising:
	a regulator circuit (26 & 25) having an input configured to be in electrical communication with the reference signal (24) and having at least two outputs (7 & 6), wherein the regulator circuit is configured to generate at least two replicas of the reference signal as regulated output signals and to respectively output the at least two replicas of the reference signal via the at least two outputs (Para [0069], “first regulator 25 and a second regulator 26 that generate VREFA 6 and VREFB 7”); and
	a receiving circuit (5 & 4) having at least two inputs in electrical communication with the at least two outputs of the regulator (Para [0067], “regulator 25 and a second regulator 26 that generate VREFA 6 and VREFB 7 input to the first input buffer 4 and the second input buffer 5”),
	wherein the regulated output signals are configured to have different performance characteristics (Para [0069], “the first regulator 25 and the second regulator 26 switch potentials of the outputs of the regulators based on the output signals of the VREF control circuit 24”), but fails to teach a switch circuit configured to electrically couple one of the at least two inputs of the receiving circuit to further circuitry of the receiving circuit.
	However, Debnath discloses, in Figure 12, a switch circuit (S1 to S12) configured to electrically couple one of the at least two inputs (S2 of VREFM, S6 of VREFMX) of the receiving circuit to further circuitry of the receiving circuit (C1M, S3, S4, 1206).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the switch circuit of Debnath in the receiving circuit of Nakatsu, to achieve the benefit of reducing or eliminating “modulation of the reference signal” (Debnath, Para [0045]).
	Regarding claim 2, Nakatsu in view of Debnath disclose the device according to claim 1, and Nakatsu continues to disclose, in Figure 4, wherein the regulator circuit comprises a plurality of regulator sub-blocks (26 & 25), wherein each sub-block is configured to generate a respective regulated output signal (Para [0070], “VREFA 6 and VREFB 7 output from the first regulator 25 and the second regulator 26, respectively”).
	Regarding claim 3, Nakatsu in view of Debnath disclose the device according to claim 2, and Debnath continues to disclose, in Figure 5, wherein the plurality of regulator sub-blocks are further configured to generate the regulated output signals independently (source 520 generates VREF and source 540 generates VREFX).
	Regarding claim 13, Nakatsu in view of Debnath disclose the device according to claim 1, and Nakatsu continues to disclose, in Figure 4, wherein the regulator circuit (26 & 25) is further configured to receive a plurality of reference signals (26 & 25 receive reference signals from 24) and wherein the regulator circuit is configured to generate at least two replicas of all or some of the reference signals as regulated output signals (Para [0069], “first regulator 25 and a second regulator 26 that generate VREFA 6 and VREFB 7”).
	Regarding claim 14, Nakatsu in view of Debnath disclose the device according to claim 1, and Debnath continues to disclose, in Figure 12 wherein the switching circuit (S1-S12) is configured to switch from one regulated output signal to another regulated output signal in a non-overlapping manner (Para [0095], “during a third subphase S6 is closed to couple…auxiliary reference signal V.sub.refmx…a fourth subphase begins when the timing signal goes high to couple…reference signal V.sub.refm” via switch S2).
	Regarding claim 15, Nakatsu in view of Debnath disclose the device according to claim 1, and Nakatsu continues to disclose, in Figure 4, wherein the regulator circuit is configured as a reference regulator for the signal processing circuit (Para [0067], “first regulator 25 and a second regulator 26 that generate VREFA 6 and VREFB 7 input to the first input buffer 4 and the second input buffer 5 in the semiconductor device”), but fails to disclose wherein the receiving circuit is a discrete-time switched capacitor signal processing circuit.
	However, Debnath discloses wherein the receiving circuit is a discrete-time switched-capacitor signal processing circuit (Para [0046], “Fig. 5 shows a switched capacitor according to the same embodiments having switches operating according to timing signals shown in Fig. 6”).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the switched-capacitor signal processing circuit of Debnath in the reference regulator of Nakatsu, to achieve the benefit of reducing or eliminating “modulation of the reference signal” (Debnath, Para [0045]).
	Regarding claim 16, Nakatsu in view of Debnath disclose the device according to claim 1, and Debnath continues to disclose, in Figures 5 & 12, wherein one of the at least two replicas of the reference signal is configured as a high speed, low accuracy reference signal thereby generating a first regulated output signal (Para [0064], “V.sub.refx is a high-bandwidth signal that has a fast settling time and has a relatively low signal-to-noise ratio”) and wherein the other reference signal is configured as a low speed, high accuracy reference signal thereby generating a second regulated output signal (Para [0064], “the characteristics of V.sub.ref and V.sub.refx can be selected based on desired properties of the switched-capacitor circuit, including to desired charge/voltage accuracies and desired signal-tfo-noise ratios, that may change between applications and environments”), and wherein the receiving circuit is configured to utilize the first regulated output signal and the second regulated output signal successively (Para [0009], [0064] & [0065], “switches are switched open and closed in a non-overlapping manner…V.sub.refx ideally fully settles within the third subphase and during the high/on period of timing signal .phi.21…V.sub.ref is applied to the capacitor 502 during the fourth subphase”).
	Regarding claim 17, Nakatsu discloses, in Figure 4, a method for buffering a reference signal comprises:
	generating at least two replicas of the reference signal (24) as regulated output signals (Para [0069], “first regulator 25 and a second regulator 26 that generate VREFA 6 and VREFB 7”); and
	receiving the regulated output signals (Para [0067], “regulator 25 and a second regulator 26 that generate VREFA 6 and VREFB 7 input to the first input buffer 4 and the second input buffer 5”),
	wherein the regulated output signals are configured to have different performance characteristics (Para [0069], “the first regulator 25 and the second regulator 26 switch potentials of the outputs of the regulators based on the output signals of the VREF control circuit 24”), but fails to teach the method comprising receiving the regulated output signals in a switchable manner.
	However, Debnath discloses, in Figure 12, the method comprising receiving the regulated output signals in a switchable manner (Para [0095], “during a third subphase S6 is closed to couple…auxiliary reference signal V.sub.refmx…a fourth subphase begins when the timing signal goes high to couple…reference signal V.sub.refm” via switch S2).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the switch circuit of Debnath in the receiving circuit of Nakatsu, to achieve the benefit of reducing or eliminating “modulation of the reference signal” (Debnath, Para [0045]).
	Regarding claim 18, Nakatsu in view of Debnath disclose the method according to claim 17, and Debnath continues to disclose, in Figure 5, wherein the method further comprises generating the regulated output signals independently (source 520 generates VREF and source 540 generates VREFX).
	Regarding claim 19, Nakatsu in view of Debnath disclose the method according to claim 18, and Nakatsu continues to disclose, in Figure 4, wherein the method further comprises receiving a plurality of reference signals (26 & 25 receive reference signals from 24) and wherein generating two or more replicas of all or some of the reference signals as regulated output signals (Para [0069], “first regulator 25 and a second regulator 26 that generate VREFA 6 and VREFB 7”).
	Regarding claim 20, Nakatsu in view of Debnath disclose the method according to claim 17, and Nakatsu continues to disclose, in Figure 4, wherein the method further comprises receiving a plurality of reference signals (26 & 25 receive reference signals from 24) and wherein generating two or more replicas of all or some of the reference signals as regulated output signals (Para [0069], “first regulator 25 and a second regulator 26 that generate VREFA 6 and VREFB 7”).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakatsu in view of Debnath as applied to claims 1-3 & 13-20 above, and further in view of Bulzacchelli et al. (US 2012/0153910 A1), hereinafter Bulzacchelli.
	Regarding claim 4, Nakatsu in view of Debnath disclose the device according to claim 2, but fails to disclose wherein each regulator sub-block comprises a clocked comparator, a charge reservoir, and a charge source/sink circuitry, wherein the clocked comparator is configured to compare the regulated output signal to the reference signal, and
	the regulator sub-block is further configured to perform charge sharing operation between the charge reservoir and the charge source/sink circuitry.
	However, Bulzacchelli discloses, in Figures 1, 3, & 7, wherein each regulator sub-block (100) comprises a clocked comparator (220), a charge reservoir (310), and a charge source/sink circuitry (320), wherein the clocked comparator is configured to compare the regulated output signal to the reference signal (Para [0032] & [0033], “reference voltage VREF…regulated voltage VoutR…220 compares VREF to VoutR”), and
	the regulator sub-block is further configured to perform charge sharing operation between the charge reservoir and the charge source/sink circuitry (Para [0034], “charge pump 320 charges or discharges the capacitor 310 to dynamically adjust a charge pump voltage V.sub.CP”).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the regulator sub-block circuitry of Bulzacchelli in the device of Nakatsu and Debnath, to achieve the benefit of a “nearly instantaneous response time and…high DC accuracy” of the voltage regulator (Bulzacchelli, Para [0002]).
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nakatsu, Debnath, and Bulzacchelli as applied to claim 4 above, and further in view of Zanbaghi et al. (US 2018/0152174 A1), hereinafter Zanbaghi.
	Regarding claim 5, the combination of Nakatsu, Debnath, and Bulzacchelli discloses the device according to claim 4, but fails to disclose wherein the regulator sub-block further comprises a variable resistor configured to define one or both of: charging and discharging of the charge reservoir.
	However, Zanbaghi discloses, in Figure 3, wherein the regulator sub-block further comprises a variable resistor (314) configured to define one or both of: charging and discharging of the charge reservoir (Para [0023], “clock may toggle off the switch 334 and couple the capacitor 332 to the variable resistor 314. The edge of the sampling clock may trigger the controller 320 to toggle the switch 312 to set a low resistance for the variable resistor 314”).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the variable resistor of Zanbaghi in the regulator sub-block of Nakatsu, Debnath, and Bulzacchelli, to achieve the benefit of reducing “thermal noise contribution on a sampling capacitor” (Bulzacchelli, Para [0021]).
	Regarding claim 6, the combination of Zanbaghi, Nakatsu, Debnath, and Bulzacchelli discloses the device according to claim 5, and Nakatsu continues to disclose, in Figure 4, wherein the regulator circuit (26 & 25) is further configured to receive a plurality of reference signals (26 & 25 receive reference signals from 24) and wherein the regulator circuit is configured to generate at least two replicas of all or some of the reference signals as regulated output signals (Para [0069], “first regulator 25 and a second regulator 26 that generate VREFA 6 and VREFB 7”).
	Regarding claim 7, the combination of Zanbaghi, Nakatsu, Debnath, and Bulzacchelli disclose the device according to claim 6, and Debnath continues to disclose, in Figure 12 wherein the switching circuit (S1-S12) is configured to switch from one regulated output signal to another regulated output signal in a non-overlapping manner (Para [0009] & [0095], “switches are switched open and closed in a non-overlapping manner…during a third subphase S6 is closed to couple…auxiliary reference signal V.sub.refmx…a fourth subphase begins when the timing signal goes high to couple…reference signal V.sub.refm” via switch S2).
	Regarding claim 8, the combination of Zanbaghi, Nakatsu, Debnath, and Bulzacchelli disclose the device according to claim 7, and Debnath continues to disclose, in Figure 12, wherein the receiving circuit further comprises a detector circuit configured to provide control signals (phi 22 and phi 21) to the switching circuit to control the switching circuit from one regulated output signal to another regulated output signal (Para [0009], “the signals are applied to control terminals of the switches such that the pairs of switches are switched open and closed in a non-overlapping manner”) at a time at which a desired performance characteristic of the regulated output signal changes (Para [0064], “the characteristics of V.sub.ref and V.sub.refx can be selected based on desired properties of the switch-capacitor circuit, including to desired charge/voltage accuracies and desired signal-to-noise ratios, that may change between applications and environments”). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nakatsu, Debnath, Bulzacchelli, and Zanbaghi as applied to claims 5-8 above, and further in view of Kumar et al. (US 2015/0091647 A1), hereinafter Kumar.
	Regarding claim 9, the combination of Nakatsu, Debnath, Bulzacchelli, and Zanbaghi disclose the device according to claim 8, but fail to disclose wherein the detector circuit is further configured to output a slew-done signal to indicate that the receiving circuit should stop slewing and commence settling behavior.
	However, Kumar discloses wherein the detector circuit is further configured to output a slew-done signal to indicate that the receiving circuit should stop slewing and commence settling behavior (Para [0003], “After the slew condition ends (e.g., slew current=0), the amplifier settles various current and voltage over a period of time (“settling time”) to their usual operating levels”).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the slew boost circuit of Kumar in the detector circuit of Nakatsu, Debnath, Bulzacchelli, and Zanbaghi, to achieve the benefit of low power consumption and low settling times (Kumar, Para [0028]).
Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J PERENY whose telephone number is (571)272-4189. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J PERENY/Examiner, Art Unit 2842                                                                                                                                                                                                        
/JOHN W POOS/Primary Examiner, Art Unit 2896